Citation Nr: 0428468	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-29 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis, left hip.

5.  Entitlement to a compensable initial disability rating 
for residuals of right ovarian cyst rupture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1986.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Newark, New Jersey, which granted a claim by the 
veteran seeking entitlement to service connection for left 
hip bursitis, assigning a 10 percent disability rating, and 
for residuals of a ruptured right ovarian cyst, assigning a 
noncompensable rating.  In that decision, the RO also denied 
claims seeking entitlement to service connection for a back 
disability, hearing loss, and a lung disability.

In May 2000, the veteran and her daughter provided testimony 
before the undersigned at a hearing in Newark, New Jersey.  A 
transcript of that hearing is of record.  In December 2000, 
the Board remanded the case for additional development.  
Subsequently, a November 2003 rating action continued the 
prior denials.


FINDINGS OF FACT

1.  To the extent that the veteran has cooperated with its 
development efforts, the RO has obtained all relevant 
evidence necessary for an equitable disposition of her 
claims.

2.  The veteran is not shown to have chronic residuals from a 
low back injury incurred in service.

3.  The veteran is not shown to have chronic residuals from 
acute lung pathology noted during service.

4.  The record does not demonstrate hearing loss of either 
ear by VA standards.

5.  The veteran's service connected left hip disability is 
manifested by complaints of pain with prolonged use and with 
objective evidence of trochanteric bursa discomfort with 
palpation and minimal limitation of motion of the hip.

6.  The service-connected right ovarian cyst rupture is not 
manifested by symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A chronic lung disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  The criteria for entitlement to service connection for 
hearing loss have not been met. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.385 (2003).

4.  The criteria for a disability rating in excess of 10 
percent for bursitis, left hip, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 
4.40, 4.59, 4.71a, Diagnostic Codes 5019, 5252, 5253 (2003).

5.  The criteria for a compensable evaluation for right 
ovarian cyst rupture are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7615 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in March 2002, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claims, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
she wanted VA to try and obtain.  

The September 1997 statement of the case (SOC) and the 
November 2003 supplemental statement of the case (SSOC) 
notified the veteran of the relevant laws and regulations, 
and essentially advised her of the evidence necessary to 
substantiate her claims.  The November 2003 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of her and VA's respective 
obligations to obtain different types of evidence.  It also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the denials.  

The claims folder contains VA and private treatment records 
of the veteran.  The veteran was afforded examinations for VA 
purposes in March 1998 and April 2003, and National Guard 
records have been obtained.  She has not indicated that she 
had any additional evidence to submit.  Pursuant to the 
Board's remand, the veteran was scheduled for VA 
gynecological examinations in April 2003 and October 2003 to 
ascertain the current nature and extent of her service 
connected gynecological disability.  The veteran failed to 
report for the examinations.  The Board notes that the duty 
to assist is not always a one-way street and if she wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Low Back

The service medical records note that in November 1979 the 
veteran complained of low back pain after slipping the week 
before.  There was paraspinal tenderness, but good range of 
motion noted.  The assessment was low back pain, not 
otherwise specified, and the veteran was placed on a profile.  
On follow-up two weeks later, the veteran reported that her 
back was somewhat better.  The assessment was low back pain.  
X-rays of the lumbosacral spine were negative.  There were no 
additional treatments or complaints for low back problems 
during service.  The April 1986 National Guard enlistment 
examination noted normal spine and other musculoskeletal 
examination.

A VA examination was conducted in August 1995.  The veteran 
complained of intermittent lower back discomfort, but the 
pain was not present on a daily basis, and she had sought no 
treatment for it.  On examination, she had normal lumbar 
lordosis, and full ranges of motion for flexion, extension, 
side bending, and rotation.  There was no palpable 
paravertebral muscle spasm.  Straight leg raising was 
negative bilaterally.  reflexes were 2+ at the knees and 
ankles.  Strength was 5/5 in the lower extremities and 
sensation was intact.  The examiner's diagnosis was:  history 
of lumbar sprain and strain, which I do not feel is 
particularly active at the present time and is not impairing 
her to any significant functional degree.

While the evidence shows that the appellant was treated in 
service for low back pain and tenderness, there has been no 
competent evidence submitted which demonstrates that she 
currently has a low back disorder that is related to the 
acute findings in service.  The August 1995 VA orthopedic 
examination diagnosed only a history of lumbar sprain and 
strain, with objective findings normal. 

The veteran has complained of low back pain and this was 
noted on her August 1995 VA examination.  However pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability. On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  In the absence of competent evidence that 
demonstrates the appellant has disability, i.e. residuals 
from the low back complaints in service, the Board is unable 
to identify a basis to grant service connection for low back 
disability.

While the appellant has offered her own arguments to the 
effect that she believes she has residuals of low back injury 
incurred in service, she has not shown, nor claimed, that she 
is a medical expert, capable of rendering medical opinions.  
Hence, her opinion is insufficient to demonstrate that she 
has residuals of a right wrist injury that are related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Lung Disorder

The service medical records show the veteran was seen with 
numerous upper respiratory infections.  In December 1983, she 
was seen with a history of cough for three to four weeks.  
Lungs showed a patch of inspirational rales at the right 
base, with the rest clear.  Chest X-ray showed no evidence of 
acute cardiopulmonary disease.  Follow-up in January 1984 
noted that the veteran was well.  Her cough was better.  
Lungs still showed a patch of inspirational rales at the 
right base, with the rest clear.  One week later, lungs 
showed somewhat fewer rales at the right base.  Approximately 
two weeks later, her lungs were clear.  Upper respiratory 
infection was noted.  In February 1984, the veteran's cough 
was noted to have "about cleared."  Her lungs were clear, 
and chest X-ray was normal.  The April 1986 National Guard 
enlistment examination noted normal lung and chest 
examination, and negative chest X-ray.

The February 1991 National Guard examination noted normal 
lung and chest examination.  A September 1987 chest X-ray 
showed no evidence of pulmonary infiltrates.

A VA examination was conducted in March 1998.  The veteran 
reported a history of frequent colds, sometimes twice per 
month.  She stated that she had pneumonia during service in 
1983.  She reported no asthma, and no cough or 
expectorations.  The veteran denied any pulmonary complaints 
other than frequent colds.  On examination, her chest was 
normal in shape and size.  Lungs were clear for auscultation 
and percussion.  Chest X-ray showed no infiltrates.  The 
diagnosis was recurrent upper respiratory infections, status 
post pneumonia in 1983.

A review of the entire record does not show that the veteran 
had a chronic lung disability during active duty service.  
While some rales were noted in the right lung base in 1983 
and 1984, these resolved within two months, and the National 
Guard examinations in 1986 and 1991, and the VA examination 
in 1998, did not note any lung pathology.  Additionally, 
chest X-rays have been normal since February 1984.  While the 
VA examination noted that the veteran reported recurrent 
upper respiratory infections, the record contains no 
competent medical evidence linking current disability, if 
any, to any disease or injury incurred in service.  The 
veteran's own assertions that she has current disability from 
a chronic lung disorder that is related to a disease or 
injury she incurred in service are afforded no probative 
weight, as the record contains no evidence that the veteran 
has the expertise to render an opinion about the etiology of 
any current lung disorder.  See Espiritu, supra.  The Board 
concludes that the veteran is not entitled to service 
connection for a lung disability.

Hearing Loss

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2003).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The service separation examination in March 1986 noted pure 
tone thresholds, in decibels, as follows:  for the right ear,  
500 hertz, 0; 1000 hertz, 5; 2000 hertz, 5; 3000 hertz, 10; 
4000 hertz, 5; for the left ear, 500 hertz, 35; 1000 hertz, 
20; 2000 hertz, 15; 3000 hertz, 60; 4000 hertz, 25.

On National Guard enlistment examination two weeks later in 
April 1986, pure tone thresholds, in decibels, were noted as 
follows:  for the right ear,  500 hertz, 10; 1000 hertz, 0; 
2000 hertz, 0; 3000 hertz, 0; 4000 hertz, 10; for the left 
ear, 500 hertz, 10; 1000 hertz, 0; 2000 hertz, 0; 3000 hertz, 
0; 4000 hertz, 5.

On a National Guard examination in February 1991, pure tone 
thresholds, in decibels, were noted as follows:  for the 
right ear,  500 hertz, 5; 1000 hertz, 5; 2000 hertz, 0; 3000 
hertz, 5; 4000 hertz, 15; for the left ear, 500 hertz, 5; 
1000 hertz, 5; 2000 hertz, 0; 3000 hertz, 5; 4000 hertz, 10.

On the authorized VA audiological evaluation in August 1995, 
pure tone thresholds, in decibels, were as follows for the 
right ear:  500 hertz, 20; 1000 hertz, 15; 2000 hertz, 10; 
3000 hertz, 20; 4000 hertz, 20.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear.  
Left ear readings were:  500 hertz, 20; 1000 hertz, 15; 2000 
hertz, 15; 3000 hertz, 15; 4000 hertz, 25.  Speech audiometry 
revealed speech recognition ability of 96 percent in the left 
ear.  The examiner stated that the veteran's hearing was 
within normal limits bilaterally.

The Board notes that the March 1986 audiometry results 
showing elevated thresholds in the left ear were not 
confirmed by the National Guard enlistment testing two weeks 
later, or by subsequent testing in 1991 and 1995.  It appears 
that the March 1986 findings are anomalous and not truly 
representative of the veteran's actual hearing acuity.  
However, assuming without conceding, that defective hearing 
in the left ear was present at service discharge, there has 
been no post service competent evidence of a hearing loss.  

The VA audiometry in August 1995 produced pure tone 
thresholds (in the pertinent frequencies of 500 to 4,000 
hertz) all well less than 40 decibels in each ear, with none 
in excess of 25, and speech recognition was 96 percent for 
each ear; such findings do not meet the criteria for hearing 
loss under § 3.385.  Consequently, there is no basis for the 
Board to find that the veteran has hearing loss of either ear 
which can be related to service.

Increased Ratings Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Left Hip

Bursitis of the left hip was noted in service in 1980.  
Service connection for bursitis, left hip, was granted in May 
1996, and a 10 percent evaluation was assigned from June 
1995.  The veteran disagreed with that initial evaluation.

Under Diagnostic Code 5019, bursitis is to be rated based 
upon the limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2003).

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).

Limitation of abduction of the thigh warrants a 20 percent 
rating when motion is lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2003).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II (2003).

A VA examination was conducted in August 1995.  The veteran 
ambulated with a normal alternating gait.  The left hip had a 
full range of motion, but the veteran complained of 
discomfort with adduction and abduction against resistance.  
There was pain to direct palpation over the left trochanteric 
bursa.  Internal and external rotation, flexion, and 
extension were all intact.  There was no obvious muscle 
atrophy in the region.  X-ray of the left hip was within 
normal limits.  The diagnosis was left hip trochanteric 
bursitis.

On a May 1997 VA examination, the veteran reported continued 
left hip discomfort.  She indicated that she had gained 25 
pounds over the past two years.  On examination, she had a 
normal gait pattern.  There was discomfort with palpation of 
the left trochanteric bursa.  Range of motion of the left hip 
was described as full:  extension to 30 degrees; flexion to 
125 degrees; internal rotation to 45 degrees; external 
rotation to 45 degrees; abduction to 45 degrees; adduction to 
30 degrees.  Full flexion and external rotation were 
described as painful.  Strength of the hip girdle muscles was 
5/5.  X-rays showed mild degenerative changes of the inferior 
aspect of the right sacroiliac joint.  The diagnosis was 
bursitis, left hip, with exacerbation secondary to weight 
gain; part of her pain was also due to degenerative joint 
disease of the sacroiliac joint.

The most recent VA examination was conducted in April 2003.  
The veteran reported worsening left hip pain.  The pain 
increased with prolonged sitting or prolonged walking.  On 
examination, her gait was nonantalgic and exhibited a normal 
heel-to-toe pattern.  She had no difficulty going from 
sitting to standing.  Palpation of the left trochanteric 
bursa region revealed discomfort.  Strength of the lower 
extremities was essentially 5/5, with associated pain for 
left hip flexion and abduction.  Range of motion was 
described as essentially full:  extension to 30 degrees; 
flexion to 120 degrees; internal rotation to 40 degrees; 
external rotation to 45 degrees; abduction to 45 degrees; 
adduction to 25 degrees.  There was pain at the terminal left 
hip internal rotation, external rotation, and flexion.  The 
examiner stated that "I do not think that the left hip 
bursitis is necessarily the cause of the hip joint pathology.  
I also feel that the bursitis is not causing any functional 
impairment of the gait coordination, strength as well as the 
range of motion at this time."

The VA examination reports reflects that while the veteran 
has had some limitation of motion of her left hip, her range 
of motion is not such that she would be entitled to a 
compensable disability rating for her service-connected left 
hip disability.  For a compensable disability rating, the 
evidence would have to show hip flexion limited to 45 degrees 
or extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 (2003).  The examination reports 
of record reflect at least 120 degrees of flexion and 30 
degrees of extension.  The examination reports indicate pain 
at the terminal points of motion.  This minimal, 
noncompensable limitation of motion, combined with the 
veteran's complaints of additional functional limitation due 
to pain is the foundation of her current 10 percent 
disability rating.  Therefore, the Board must consider 
whether the veteran's functional limitation more closely 
approximates the criteria for a higher disability rating.  
Based on the medical evidence of record, the Board must 
answer in the negative.

Specifically, an evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, each of the 
examination reports describes a normal gait.  The VA 
examiners specifically indicated that there was normal muscle 
strength in the lower extremities, and there is no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, or abnormal movement.  The most recent VA examiner 
specifically discounted functional impairment due to 
bursitis.  Accordingly, the Board concludes that the 
competent medical evidence of record does not reflect 
objective evidence of a disability picture which more closely 
approximates functional limitation of 30 degrees of left hip 
flexion or abduction of the thigh lost beyond 10 degrees.  As 
such, the veteran's left hip disability picture does not more 
closely approximate the criteria for a disability rating in 
excess of her current 10 percent disability rating based on 
limitation of motion.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5252, 5253 (2003).

Nor does the evidence of record reflect functional limitation 
that approximates ankylosis of the hip.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.).  The medical evidence of 
record specifically shows that the veteran was able to move 
her left hip.  Therefore, a disability rating in excess of 
her current 10 percent disability rating is not warranted 
under Diagnostic Code 5250.  38 C.F.R. § 4.71a (2003).

In short, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bursitis of the left hip at any time since June 1995.  See 
Fenderson, supra.  The Board notes that the benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).

Right Ovarian Cyst Rupture

The service medical records indicate that the veteran 
suffered a rupture of a right ovarian cyst.  Service 
connection for rupture, right ovarian cyst, was granted in 
May 1996, and a noncompensable evaluation was assigned from 
June 1995.  The veteran disagreed with that initial 
evaluation.

In the present case, VA's Schedule for Rating Disabilities 
expressly provides for rating ovarian disease or injury under 
the criteria set forth in Diagnostic Code 7615.  Under this 
Code, a noncompensable rating is to be assigned for symptoms 
that do not require continuous treatment.  A 10 percent 
rating is to be assigned for symptoms that require continuous 
treatment.  A 30 percent rating is to be assigned for 
symptoms not controlled by continuous treatment.  38 C.F.R. 
§ 4.116, Code 7615 (2003).

In May 1996, the veteran underwent a hysterectomy.  The 
preoperative diagnosis noted that this was performed due to 
symptomatic, enlarged, multiple fibroid-type uterus.

A VA examination was conducted in April 1997.  The veteran 
did not report any ongoing treatment.  Pap test was normal.  
The diagnosis was history of fibroids, endometriosis, and 
adhesions of bowels.

A follow-up examination was conducted in October 1997.  The 
examiner diagnosed history of fibroid and endometriosis; 
status post total abdominal hysterectomy, bilateral salpingo-
oopherectomy.  The examiner indicated that the veteran's 
hysterectomy was not related to her ovarian cyst.

A March 1998 VA examination again noted diagnoses of history 
of fibroid and endometriosis; status post total abdominal 
hysterectomy, bilateral salpingo-oopherectomy.

Pursuant to the Board's remand, the veteran was scheduled for 
a VA gynecological examination in order to determine the 
nature and severity of the veteran's service- connected 
ovarian cyst condition, namely the residuals of a right 
ovarian cyst rupture.  The examiner was to determine all 
current gynecological symptoms and pathology, and, for each 
disorder found, render an opinion as to whether or not it is 
related to the right ovarian cyst condition.  

As noted above, the veteran failed to report for the 
examinations scheduled in April 2003 and October 2003.  Thus, 
the Board must consider the veteran's claim on the evidence 
of record.  

The VA examinations of record indicate that the veteran does 
not require continuous treatment for gynecological pathology 
attributable to her service connected right ovarian cyst 
rupture.  While the veteran underwent a complete hysterectomy 
and bilateral salpingo-oopherectomy in May 1996, the 
available evidence does not demonstrate that this procedure 
was related to the service connected disability, in fact the 
VA examiner in October 1997 explicitly stated that it was 
not.  While the Board is sympathetic to the veteran's 
complaints, the available record does not show that her 
service-connected disability requires continuous treatment.  
Accordingly, application of the rating criteria in this case 
supports a finding that a noncompensable rating is warranted.

The Schedule for Rating Disabilities does allow for 
consideration of analogous ratings under certain 
circumstances.  38 C.F.R. § 4.20.  However, this regulation 
permits such consideration when an unlisted condition is 
encountered.  In the present case, Diagnostic Code 7615 
expressly lists ovarian disease or injury, thus precluding 
consideration under any other criteria.  Applying the express 
rating criteria to the facts of this case compels a finding 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating for residuals of 
right ovarian cyst rupture at any time since June 1995.  See 
Fenderson, supra.  The Board notes that the benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against claim.  Ortiz, supra.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



